       Case 7:19-cv-00217-DC Document 39 Filed 11/21/19 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                          MIDLAND-ODESSA DIVISION

RICHARD LOGAN, Individually and On
Behalf of All Others Similarly Situated,   Case No. 7:19-cv-00217-DC

                     Plaintiff,            CLASS ACTION

          v.

PROPETRO HOLDING CORP., DALE
REDMAN, JEFFREY SMITH, IAN
DENHOLM, SPENCER D. ARMOUR, III,
SCHUYLER E. COPPEDGE, STEPHEN
HERMAN, MATTHEW H. HIMLER,
PETER LABBAT, GOLDMAN, SACHS &
Co., BARCLAYS CAPITAL INC.,
CERDIT SUISSE SECURITIES (USA)
LLC, J.P. MORGAN SECURITIES LLC,
EVERCORE GROUP L.L.C., RBC
CAPITAL MARKETS, LLC, PIPER
JAFFRAY & CO. RAYMOND JAMES &
ASSOCIATES, INC., DEUTSCHE BANK
SECURITIES INC., JOHNSON RICE &
COMPANY L.L.C., and TUDOR,
PICKERING, HOLT & CO. SECURITIES,
INC.,

                     Defendants.



             NOTICE OF WITHDRAWAL OF MOTION OF THE
          PROPETRO INVESTOR GROUP FOR APPOINTMENT AS
       LEAD PLAINTIFF AND APPROVAL OF SELECTION OF COUNSEL
          Case 7:19-cv-00217-DC Document 39 Filed 11/21/19 Page 2 of 4




       TO THE CLERK OF THE COURT, ALL PARTIES, AND THEIR RESPECTIVE

ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that movants Carson Weber, Kara Zajac, Sean Henry, and

Randall Ford (collectively, the “ProPetro Investor Group” or “Movant”) hereby withdraw their

Motion for Appointment as Lead Plaintiff and Approval of Selection of Counsel. ECF No. 34.

Having reviewed the competing motions filed in this Action, Movant does not appear to have the

largest financial interest in the relief sought by the class. This withdrawal shall have no impact on

the members of the ProPetro Investor Group’s membership in the putative class, their right to share

in any recovery obtained for the benefit of the class members, and/or their ability to serve as a

representative party should the need arise.

DATED: November 21, 2019                      Respectfully submitted,

                                              SPONSEL MILLER GREENBERG PLLC


                                              By: /s/ Thane Tyler Sponsel III
                                              THANE TYLER SPONSEL III
                                              Federal ID No. 690068
                                              Texas State Bar No. 24056361
                                              ROGER B. GREENBERG
                                              Federal ID No. 3932
                                              Texas State Bar No. 0839000
                                              50 Briar Hollow Lane, Suite 370 West
                                              Houston, TX 77027
                                              Telephone: (713) 892-5400
                                              Facsimile: (713) 892-5401
                                              sponsel@smglawgroup.com
                                              roger@smglawgroup.com

                                              Liaison Counsel for Movant




                                                 1
Case 7:19-cv-00217-DC Document 39 Filed 11/21/19 Page 3 of 4




                           BRAGAR EAGEL & SQUIRE, P.C.
                           W. Scott Holleman
                           885 Third Avenue, Suite 3040
                           New York, NY 10022
                           Telephone: (646) 860-9449
                           Facsimile: (212) 214-0506
                           Email: holleman@bespc.com

                           Counsel for Movant




                             2
          Case 7:19-cv-00217-DC Document 39 Filed 11/21/19 Page 4 of 4




                                CERTIFICATE OF SERVICE


       I, Thane Tyler Sponsel IIII hereby certify that this document was filed through the CM/ECF

system and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing on this 21st day of November, 2019.

                                                     /s/ Thane Tyler Sponsel III
                                                     Thane Tyler Sponsel III




                                                 3
